Citation Nr: 1713767	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  15-40 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an effective date earlier than September 6, 2012 for the award of service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Ferguson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy during the World War II era from May 1945 to July 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2017; a transcript of the hearing is in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran did not file a claim for entitlement to service connection for bilateral hearing loss earlier than September 6, 2013.


CONCLUSION OF LAW

An effective date earlier than September 6, 2012 for the award of service connection for bilateral hearing loss is not warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.159, 3.400 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

Earlier Effective Date Claim

Service connection for bilateral hearing loss was granted in the March 2014 rating decision on appeal.  An initial 40 percent evaluation was assigned effective September 6, 2013.  In a September 2014 rating decision, the RO granted an earlier effective date for the award of service connection of September 6, 2012, pursuant to Public Law 112-154 Section 506 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012 (Honoring America's Veterans Act).  The Veteran contends that an earlier effective date of March 18, 2011, the date he was provided VA hearing aids, is warranted.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim or a claim reopened after final disallowance will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  The effective date of an award of service connection shall be the day following the date of discharge or release if application is received within one year from such date of discharge or release.  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).

VA received the Veteran's Form 21-526EZ, an application for disability compensation and related compensation benefits, on September 6, 2013.  Service connection was granted in the March 2014 rating decision on appeal and an effective date of September 6, 2013 was assigned-the date of the receipt of the Veteran's claim.  The RO subsequently assigned the Veteran an effective date one year prior to the date of the receipt of the Veteran's claim, i.e., September 6, 2012, pursuant to the Honoring America's Veterans Act, in a September 2014 rating decision.  The claims file does not contain any earlier communications from the Veteran indicating an intent to claim service-connected compensation benefits for hearing loss.

Although the Veteran testified at the March 2017 hearing that he inquired with VA prior to September 2013 regarding benefits related to his hearing loss, and that he tried to obtain assistance in filing for benefits for years prior to that time, there is no documentation present in the record evidencing an intent or attempt to file with VA for benefits related to his hearing loss.  Additionally, the Veteran also indicated at the March 2017 hearing that he did not possess any documentation relating to a claim for benefits earlier than September 2013.

The claims file also contains VA medical records documenting treatment for hearing loss prior to September 2013, specifically the diagnosis of hearing loss by a VA examiner in March 2011 and the receipt of hearing aids from a VA clinic.  Additionally, the Veteran reported in a March 2014 VA examination that he has worn hearing aids since the 1980's.  However, the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Similarly, the mere presence of a disability does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  Therefore, any treatment records dated before September 2013 cannot by themselves serve as the basis for an earlier effective date for the award of service connection.

Additionally, in the September 2014 rating decision, the RO granted the Veteran an earlier effective date for his service-connected bilateral hearing loss of September 6, 2012, pursuant to the Honoring America's Veterans Act.  The Act amends 38 U.S.C. §5110 to allow up to a one-year retroactive effective date for awards of disability compensation based on fully developed original claims for compensation received between August 6, 2013, and August 5, 2015.  VA received the Veteran's fully developed claim on September 6, 2013, and the current effective date of September 9, 2012 was assigned under the "one-year retroactive effective date" provision of the Honoring America's Veterans Act.  Accordingly, the Veteran has been granted the maximum benefit available to him under the Honoring America's Veterans Act and VA regulations, and an earlier effective date is not possible.

As the Veteran did not file a claim for service-connected compensation for hearing loss prior to September 6, 2013, he is already in receipt of the earliest possible effective date for the award of service connection.  Since there is no legal basis for an effective date earlier than September 6, 2012 for the award of service connection, the claim must be denied

The Board is sympathetic to the Veteran's claim and is appreciative of his service; however, the pertinent legal authority governing effective dates in this case is specific, and the Board is bound by such authority.


Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to an effective date earlier than September 6, 2012 for the award of service connection for bilateral hearing loss is denied.



____________________________________________
M. H. Hawley
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


